241 P.3d 309 (2010)
237 Or. App. 567
STATE of Oregon, Plaintiff-Respondent,
v.
Jesse Louis ROBINSON, Defendant-Appellant.
080934306; A141580.
Court of Appeals of Oregon.
Submitted August 6, 2010.
Decided September 29, 2010.
Peter Gartlan, Chief Defender, and David C. Degner, Deputy Public Defender, Office of Public Defense Services, filed the brief for appellant. Jesse Louis Robinson filed the supplemental brief pro se.
John R. Kroger, Attorney General, David B. Thompson, Interim Solicitor General, and Michael R. Washington, Senior Assistant Attorney General, filed the brief for respondent.
Before LANDAU, Presiding Judge, and ORTEGA, Judge, and SERCOMBE, Judge.
PER CURIAM.
In this criminal case, defendant was found guilty of, among other things, second-degree robbery (Count 1) and third-degree robbery (Count 2). Both convictions arose out of defendant's robbery of a single victim in one instance. The trial court entered judgment on both convictions and sentenced defendant to 70 months in prison on Count 1 and a concurrent 16 months in prison on Count 2. On appeal, defendant contends that the trial court erred in failing to merge the two robbery convictions, because both convictions arose out of the same act, and one offense is a lesser-included of the other. The state concedes the error. We agree and accept the concession. See State v. Camacho-Alvarez, 225 Or.App. 215, 216, 200 P.3d 613 (2009) (multiple convictions arising out of the same act and for lesser-included offense must be merged).
Defendant also advances other assignments of error, which we reject without discussion.
Judgment of conviction on Count 1 and Count 2 reversed and remanded with instructions to enter judgment of conviction for one count of second-degree robbery; remanded for resentencing; otherwise affirmed.